
	

113 S2391 IS: 21st Century Buy American Act
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2391
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Murphy introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend chapter 83 of title 41, United States Code (popularly referred to as the Buy American Act)
			 and certain other laws with respect to certain waivers under those laws,
			 to provide greater transparency regarding exceptions to domestic sourcing
			 requirements, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the 21st Century Buy American Act.
		
			2.
			Increase of domestic content percentage to 60 percent
			Section 8301 of title 41, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				
					(3)
					Substantially all
					Articles, materials, or supplies shall be treated as made substantially all from articles,
			 materials, or supplies mined, produced, or manufactured in the United
			 States, if the cost of the domestic components of such articles,
			 materials, or supplies exceeds 60 percent of the total cost of all
			 components of such articles, materials, or supplies.
				.
		
			3.
			Criteria required for use of overseas exception
			Section 8302 of title 41, United States Code, is amended by adding at the end the following new
			 subsection:
			
				
					(c)
					Criteria for use of overseas exception
					
						(1)
						In general
						The exception under subsection (a)(2)(A) for articles, materials, or supplies to be acquired for
			 use outside the United States may not be used unless one of the following
			 criteria is met:
						
							(A)
							The articles, materials, or supplies are needed on an urgent basis.
						
							(B)
							The articles, materials, or supplies are to be purchased using a local supplier.
						
							(C)
							A cost analysis described in paragraph (2) demonstrates that the articles, materials, or supplies
			 to be acquired (if acquired from a company manufacturing in the United
			 States) would be more than 50 percent more expensive for the Federal
			 agency acquiring the articles, materials, or supplies.
						
						(2)
						Cost analysis
						In any case in which articles, materials, or supplies are to be acquired for use outside the United
			 States and are not needed on an urgent basis or are not to be purchased
			 using a local supplier, before entering into a contract an analysis shall
			 be made of the difference in the cost of acquiring the articles,
			 materials, or supplies from a company manufacturing the articles,
			 materials, or supplies in the United States (including the cost of
			 shipping) and the cost of acquiring the articles, materials, or supplies
			 from a company manufacturing the articles, materials, or supplies outside
			 the United States (including the cost of shipping).
					.
		
			4.
			Criteria required for use of public interest exception
			
				(a)
				Buy American Act
				Section 8302 of title 41, United States Code, as amended by section 3, is further amended by adding
			 at the end the following new subsection:
				
					
						(d)
						Criteria for use of public interest exception
						In determining whether a public interest exception shall be applied under subsection (a), the head
			 of a Federal agency shall—
						
							(1)
							consider the short-term and long-term effects of applying such exception on employment within the
			 United States, taking into account information provided by entities that
			 manufacture the articles, materials, or supplies concerned in the United
			 States; and
						
							(2)
							determine that preserving or increasing employment within the United States is consistent with the
			 public interest.
						.
			
				(b)
				Federal Transit Administration Funds
				Section 5323(j) of title 49, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					
						(10)
						Criteria for use of public interest waiver
						In determining whether a public interest waiver shall be issued under paragraph (2)(A), the
			 Secretary shall—
						
							(A)
							consider the short-term and long-term effects of applying such waiver on employment within the
			 United States, taking into account information provided by entities that
			 produce the steel, iron, and goods concerned in the United States; and
						
							(B)
							determine that preserving or increasing employment within the United States is consistent with the
			 public interest.
						.
			
				(c)
				Federal Highway Administration Funds
				Section 313 of title 23, United States Code, is amended by adding at the end the following new
			 subsection:
				
					
						(h)
						Criteria for use of public interest finding
						In determining whether a public interest finding shall be made under subsection (b)(1), the
			 Secretary shall—
						
							(1)
							consider the short-term and long-term effects of making such finding on employment within the
			 United States, taking into account information provided by entities that
			 produce the materials or products concerned in the United States; and
						
							(2)
							determine that preserving or increasing employment within the United States is consistent with the
			 public interest.
						.
			
				(d)
				Amtrak funds
				Section 24305(f) of title 49, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					
						(5)
						In deciding whether a public interest exemption shall be issued under paragraph (4)(A)(i), the
			 Secretary shall—
						
							(A)
							consider the short-term and long-term effects of issuing such exemption on employment within the
			 United States, taking into account information provided by entities that
			 manufacture the articles, material, or supplies concerned in the United
			 States; and
						
							(B)
							determine that preserving or increasing employment within the United States is consistent with the
			 public interest.
						.
			
				(e)
				Federal Railroad Administration High Speed Rail Program Funds
				Section 24405(a) of title 49, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					
						(12)
						In determining whether a public interest waiver shall be granted under paragraph (2)(A), the
			 Secretary shall—
						
							(A)
							consider the short-term and long-term effects of granting such waiver on employment within the
			 United States, taking into account information provided by entities that
			 produce the steel, iron, or goods concerned in the United States; and
						
							(B)
							determine that preserving or increasing employment within the United States is consistent with the
			 public interest.
						.
			
				(f)
				Federal Aviation Administration Funds
				Section 50101 of title 49, United States Code, is amended by adding at the end the following new
			 subsection:
				
					
						(d)
						Criteria for use of public interest waiver
						In determining whether a public interest waiver shall be granted under subsection (b)(1), the
			 Secretary shall—
						
							(1)
							consider the short-term and long-term effects of granting such waiver on employment within the
			 United States, taking into account information provided by entities that
			 produce the steel or goods concerned in the United States; and
						
							(2)
							determine that preserving or increasing employment within the United States is consistent with the
			 public interest.
						.
			
				(g)
				Water Pollution Prevention and Control Grants for construction of treatment works
				Section 1295 of title 33, United States Code, is amended—
				
					(1)
					by inserting (a) In general.— before Notwithstanding; and
				
					(2)
					by adding at the end the following new subsection:
					
						
							(b)
							Criteria for use of public interest exception
							In determining whether a public interest exception shall be applied under subsection (a), the
			 Administrator shall—
							
								(1)
								consider the short-term and long-term effects of applying such exception on employment within the
			 United States, taking into account information provided by entities that
			 manufacture the articles, materials, or supplies concerned in the United
			 States; and
							
								(2)
								determine that preserving or increasing employment within the United States is consistent with the
			 public interest.
							.
				
			5.
			Transparency requirements
			
				(a)
				Requirement for agencies To notify OMB
				Each agency that applies an exception to, or grants a waiver under, chapter 83 of title 41, United
			 States Code (popularly referred to as the Buy American Act) shall submit
			 to the Director of the Office of Management and Budget a notification of
			 the application of the exception or the grant of a waiver and a statement
			 describing the procurement and the exception being applied or waiver
			 granted.
			
				(b)
				Requirement for Director of OMB To post on website
				Not later than 7 days after receiving a notification under subsection (a), the Director of the
			 Office of
			 Management and Budget shall post the notification on a central, publicly
			 accessible website of the Office.
			
				(c)
				Definition of agency
				In this section, the term agency has the meaning given the term in section 551 of title 5, United States Code.
			
			6.
			Loans and loan guarantees to domestic manufacturers under Defense Production Act
			
				(a)
				Program authorized
				The President, acting through the Secretary of Defense, may establish and carry out a program to
			 make or guarantee loans under title III of the Defense Production Act (50
			 U.S.C. App. 2091 et seq.) to eligible entities in accordance with this
			 section.
			
				(b)
				Eligibility requirements
				The Secretary of Defense shall establish eligibility requirements for purposes of the loans or loan
			 guarantees under this section in order to provide assistance to any entity
			 that—
				
					(1)
					is a manufacturer in the United States;
				
					(2)
					is a firm certified as eligible to apply for adjustment assistance under section 251(c) of the
			 Trade Act of 1974 (19 U.S.C. 2341(c)); and
				
					(3)
					meets one of the following criteria:
					
						(A)
						The entity mines, produces, or manufactures a nonavailable item.
					
						(B)
						The entity is the last remaining manufacturer of an item in the United States, as determined by the
			 Secretary of Defense, and can prove hardship because of foreign
			 competition.
					
						(C)
						The entity is the last remaining manufacturer of an item in the United States and that item is
			 considered to be vital for national security purposes by the Department of
			 Defense or another department or agency of the United States.
					
				(c)
				Amount of loan or loan guarantee
				The amount of any loan made or guaranteed under this section may not exceed $5,000,000 per entity.
			
				(d)
				Use of funds
				Each eligible entity receiving a loan or loan guarantee under this section shall use the funds of
			 the loan made or guaranteed only for one or more of the following
			 purposes:
				
					(1)
					Increasing its ability to compete for a Government contract for a nonavailable item.
				
					(2)
					Increasing its ability to produce a nonavailable item.
				
					(3)
					Increasing its capacity to produce items that are vital to national security.
				
				(e)
				Application requirements
				To receive a loan or loan guarantee under this section, an eligible entity shall submit an
			 application to the Secretary of Defense at such time, in such manner, and
			 containing such information as the Secretary may require. At a minimum,
			 the application shall include a statement regarding the number of direct
			 full-time domestic jobs expected to be created or retained as a result of
			 the loan made or guaranteed, but such statement shall not be the sole
			 factor used in determining the award of the loan or loan guarantee.
			
				(f)
				Annual evaluation of loan or loan guarantee recipients by Department of Defense
				The Secretary of Defense each year shall evaluate recipients of loans or loan guarantees under this
			 section to determine the proper allocation of loan funds that are loaned
			 or guaranteed.
			
				(g)
				Definition of nonavailable item
				In this section, the term nonavailable item means any of the following:
				
					(1)
					An article, material, or supply—
					
						(A)
						that has been determined by a Federal agency, pursuant to chapter 83 of title 41, United States
			 Code (popularly referred to as the Buy American Act), to not be mined,
			 produced, or manufactured in the United States in sufficient and
			 reasonably available commercial quantities of a satisfactory quality; or
					
						(B)
						that is listed on the list of nonavailable articles under subpart 25.104 of the Federal Acquisition
			 Regulation.
					
					(2)
					An article or item—
					
						(A)
						that is described in section 2533a(b) of title 10, United States Code, and grown, reprocessed,
			 reused, or produced in the United States; and
					
						(B)
						satisfactory quality and sufficient quantity of which cannot be procured as and when needed at
			 United States market prices, as determined by the Secretary of Defense or
			 the Secretary of the military department concerned, pursuant to section
			 2533a(c) of such title.
					
					(3)
					Compliant specialty metal—
					
						(A)
						as defined in section 2533b(b) of title 10, United States Code; and
					
						(B)
						satisfactory quality and sufficient quantity of which, and in the required form, cannot be procured
			 as and when needed, as determined by the Secretary of Defense or the
			 Secretary of the military department concerned, pursuant to such section
			 2533b(b).
					
					(4)
					An item listed in subsection (a) of section 2534 of title 10, United States Code, if the Secretary
			 determines, under subsection (d)(4) of such section, that satisfactory
			 quality of the item manufactured by an entity that is part of the national
			 technology and industrial base (as defined in section 2500(1) of such
			 title) is not available.
				
